DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 08/29/2022, in response to the rejection of claims 1-11 from the final office action (05/04/2022), by amending claims 1-3, 10, and 12-13 is NOT entered because the proposed amendment is not in condition for allowance.
	
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
	Applicants amendment, such as “wherein each of the openings include a first end located on the first surface and a second end located on the second surface and a wall surface extending from the first end to the second end” addresses previous 112(b) issue, see the bottom of page 9 to the middle of page 10. This is a progress and appreciated. However, there still are 112(b) issues.
	For example, Figs. 5 and 6 show a second end (37) is available at the periphery area 23 of the hole pattern 22 along the first and the second direction (D1, D2). The holes at the center of the hole pattern 22 does not have a second end in these two directions. Fig. 7 does have a second end (not labeled in Fig. 7) at the top portion, but the direction of Fig. 7 is in a particular direction different than the first and the second direction. This creates problems with “a pair of first portions located on the first surface that extend in a first direction and Page 2 of 14have a first dimension, and a pair of second portions located on the first surface that extend in a second direction intersecting the first direction, and wherein the second dimension is shorter than the first dimension” later in claim 1 and “wherein the first direction and the second direction are orthogonal to each other” of claim 3.

	“wherein the circumferential connection line is located closer to a center of each of the openings than the first end and the second end are”, this seems to be referring to “a center” from the plan view (a third direction), considering previous term “protrudes”.

	There may be other 112 issues in the current set of claim.
	Perhaps there is a need to describe the holes at periphery region 23 differently than the holes in the center of hole pattern 22.
	Or perhaps all the claim should be focus on the direction of Fig. 7 but moves away from the first direction and the second direction in the rest of the claim.

Because of the complex 3-D structure, there is a need to match each term in the claim with respect to the labels in Applicants’ various Figures. A slightly different interpretation of the claimed term will result a very different claim construction and the complex 3-D structure. The examiner requests Applicants to link the claim term to the labels in the remarks (if not in the list of claims), so that the examiner can properly reconstruct the claim language along the same line of thought and to make sure claim does not leave any 112 issue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716